PER CURIAM
*507Under ORS 183.400, petitioner challenges OAR 255-032-0005(2), a rule adopted by the Board of Parole and Post-Prison Supervision, asserting that the rule is invalid because it violates two constitutional provisions. See ORS 183.400(4) (court shall declare a rule invalid only if the rule violates constitutional provision, exceeds the statutory authority of the agency that adopted the rule, or was adopted without compliance with applicable rulemaking procedures). Having reviewed the parties' arguments, we reject petitioner's contentions and conclude that the challenged rule is valid.
OAR 255-032-0005(2) held valid.